Goolsby, Judge
(dissenting):
I respectfully dissent and would reverse the judgment below on the ground that there is no evidence, circumstantial or otherwise, that would support a verdict in favor of the respondent James E. Gastineau even when the evidence and all its reasonable inferences are viewed in the light most favorable to Gastineau.
Gastineau’s claim either stands or falls on the question of knowledge by either Leigh Murphy or the Beaufort County Mental Retardation Board of Gastineau’s or his wife’s reporting of alleged wage and safety violations concerning handicapped clients. There is no direct evidence otherwise that either Murphy or the Board knew anything about the Gastineaus’ whistleblowing at the time Murphy terminated Gastineau.1 The majority concedes this but says the conclusion is “inescapable ... that there is sufficient circumstantial evidence in the record to create a factual issue” regarding Murphy’s or the Board’s knowledge of what the Gastineaus did.
What is the circumstantial evidence from which this “inescapable” conclusion is derived? The majority points to Susan Muckenfuss and a Miss Greenberg, the supervisors of Gastineau’s wife at the Beaufort County Rehabilitation Center to whom she spoke about the allegations in question, to Alice Shook, an employee of the South Carolina Department of Mental Retardation to whom Gastineau spoke, and to Gary Hudson, an investigator with the Department of Mental Retardation, as Hudson’s and the Board’s probable informants concerning Gastineau’s whistleblowing. Muckenfuss stated neither Gastineau nor his wife made any complaints to her about the alleged violations; Greenberg did not testify; Shook denied ever contacting anyone connected to the Board, including Murphy, about Gastineau’s allegations; and there is no evidence that Hudson contacted either Murphy or the Board about Gastineau’s complaints. One might well speculate Muckenfuss, Greenberg, Shook, or Hudson told either Murphy or the Board of Gastineau’s allegations, but I would hope the time has not yet arrived in South Carolina when cases are de*185cided on speculation, even that speculation that poses as circumstantial evidence.
I would reverse.

 Indeed, Murphy expressly denied she fired Gastineau because of his whistleblowing activities. She testified she first became aware of his complaints only after Gastineau instituted grievance procedures.